Exhibit 10.1

January 18, 2013

Mr. Armand Correia

122 Grand Palm Way

Palm Beach Gardens, FL 33418

Dear Armand:

This release agreement (“Agreement”) will confirm the terms of your retirement
from employment with Ascena Retail Group, Inc. (the “Company”) on mutually
agreeable terms as set forth below. You and the Company (collectively, the
“Parties”) agree that this Agreement represents the full and complete agreement
concerning your separation from employment with the Company.

1. Last Day of Employment: You advised the Company on March 8, 2012, and the
Company has agreed, that you will separate from service with the Company no
later than March 2, 2013 (the date that you actually separate from service will
be referred to in this Agreement as your “Termination Date”). It is mutually
understood that this separation from service constitutes a separation from
service as that term is defined in Treasury Regulation Section 1.409A-1(n).
Provided that you sign and return this Agreement without revoking it as set
forth in paragraph 29 of this Agreement, you and the Company have agreed that,
through March 2, 2013 (the “Transition Period”), you will continue to handle
your normal duties and will assist in the transition of your responsibilities
and institutional knowledge to your successor. You will be paid your salary
through your Termination Date. The Company may require you to perform your
duties remotely and not report to the office during any portion of the
Transition Period, and at that time you will be required to execute this
Agreement to obtain the benefits included herein. Regardless of where your work
is performed during the Transition Period, you understand that your duties will
require you to work, at a minimum, thirty (30) hours per week. Except as
otherwise provided in this Agreement or under applicable law, you will, during
the Transition Period, be covered by all Company benefit plans and supplementary
or variable compensation plans (collectively, the “Company Plans”) in which you
participated prior to March 8, 2012, in accordance with the terms of such plans
and applicable law, including without limitation medical/hospitalization and
dental insurance benefits, executive life insurance, short-term disability and
long-term disability insurance coverage, the 401(k) plan, the Long Term
Incentive Plan, the Management Incentive Plan (also known as the Cash Incentive
Bonus Plan), the Stock Incentive Plan, and success Stock Awards for work on
mergers and acquisitions, and you will be eligible for merit increases.
Notwithstanding the foregoing general continuation of your participation in the
Company Plans, if, prior to March 2, 2013, you have a “separation from service,”
as that phrase is defined for certain purposes under applicable IRS regulations,
your participation in some of the Company Plans may terminate by reason of
applicable provisions of the Internal Revenue Code of 1986, as amended (the
“Code”) or pursuant to express provisions of the relevant Company Plan. You
will, however, continue to be paid salary (or taxable compensation equal to your
salary), and to be covered under those Company Plans in which such continued
participation is permitted, regardless of whether you are in the office and/or
whether your successor has been hired.



--------------------------------------------------------------------------------

2. Consideration: Provided that you sign and return the Supplemental Release
attached to this Agreement without revoking it as set forth in the Supplemental
Release, the Company will, following your Termination Date:

 

  (a) Pay you the equivalent of fifty-two (52) weeks of pay at your rate of
salary as of March 2, 2013, which will be paid out as severance pay, less
applicable withholding, in installments on the same bi-weekly pay schedule as
the Company payroll. All taxable payments and benefits provided under this
Agreement are intended to comply with the separation pay exception (as set forth
in Treasury Regulation Section 1.409A-1(b)(9)(iii)) of Section 409A of the Code;

 

  (b) Provided that you timely elect and enroll in COBRA, the Company will pay
100% of COBRA benefit premiums for a fifty-two (52) week period, unless you
become eligible and elect to participate in Medicare at an earlier time, in
which event and at which time the Company will cover the cost of the Company’s
medical benefits as supplemental coverage for Medicare, and will continue to
cover the COBRA cost for your spouse (for the remainder of the fifty-two
(52) week period), should she elect to continue the Company’s medical benefits
through COBRA after you elect to participate in Medicare. You will receive,
under separate cover, information and enrollment forms regarding continuing
insurance coverage pursuant to COBRA. Notwithstanding the foregoing, in the
event the Company determines that this arrangement is a violation of any federal
healthcare reform laws or regulations, or is a violation of any other applicable
law or Company Plan, the provisions of this Section 2(b) shall, to the extent
necessary to avoid any such violation of law or Company Plan, be a nullity and,
provided that it does not constitute a violation of any applicable law or
Company Plan, the Company will pay you a lump sum that is equal, on a net basis
after payment of all federal, state and local taxes imposed on such lump sum
payment, to the cost of COBRA continuation coverage premiums you would be
required to pay to continue such coverage through March 2, 2014;

 

  (c) Pay you, on the first pay period after March 2, 2014, a lump sum that is
equal, on a net basis after payment of all federal, state and local taxes
imposed on such lump sum payment, to the cost of 100% of COBRA continuation
coverage premiums you would be required to pay to continue such coverage between
March 3, 2014 through September 30, 2014;

 

  (d) Pay you an additional lump sum payment of ten thousand dollars
($10,000.00), less applicable withholding, that is intended for you to use to
pay for the services of a personal financial planner;

 

- 2 -



--------------------------------------------------------------------------------

  (e) Pay you a lump sum, less applicable withholding, which is equivalent to
the amount that you would have been eligible to receive under the Management
Incentive Plan (also known as the Cash Incentive Bonus Plan) for Spring 2013 had
you been employed by the Company at or after the time that payments to active
employees are made in or about September 2013. The Parties agree that this
payment will be made no earlier than the time that payments to active employees
are made under the Plan; provided further, however, that this payment will, in
all events, be made no later than December 31, 2013;

 

  (f) Pay you a lump sum, less applicable withholding, which is the cash
equivalent of your 2013 Long Term Incentive Program Award, if any, pursuant to
the Company’s 2013 Long Term Incentive Program established by the Company under
the terms of the Ascena Retail Group, Inc. 2010 Stock Incentive Plan, which
payment shall be made on the basis of the Company’s actual performance through
the end of fiscal 2013, and which shall be paid at the same time and in the same
manner as payments are made to other participants in the 2013 LTIP (which shall,
in all events be paid no later than December 31, 2013); provided, however, that
no requirement that you remain actively employed by the Company after your
Termination Date shall apply); and

 

  (g) Provide you with a Dress Barn associate discount for life.

3. Withholding on Payments: Taxes, applicable withholding and authorized or
required deductions will be deducted from all payments to you.

4. Employee Benefits: Except as expressly provided herein, in the Company Plans,
in the Executive Retirement Plan, in the Executive Deferred Compensation Plan,
and/or as otherwise required by law, your employee benefits and participation in
the Company Plans, including but not limited to medical/hospitalization and
dental insurance benefits, executive life insurance, short-term disability and
long-term disability insurance coverage, the 401(k) plan, the Long Term
Incentive Plan, the Management Incentive Plan (also known as the Cash Incentive
Bonus Plan) and/or any other bonus payment plans, the Stock Incentive Plan, and
success Stock Awards for work on mergers and acquisitions, will terminate
effective March 2, 2013, unless such coverage has terminated at an earlier date
pursuant to limitations on continued coverage under applicable laws, regulations
or the terms of governing plan documents or insurance contracts.

5. COBRA: Following your Termination Date, you may elect to continue
medical/hospitalization and dental insurance coverage, as applicable, at your
own expense, except as otherwise provided in paragraph 2(b) and 2(c), pursuant
to a federal law known as COBRA. You will receive, under separate cover,
information regarding continuing medical/hospitalization and dental insurance
coverage pursuant to COBRA.

6. Stock Options: Any outstanding stock options granted to you may vest and will
be exercisable as provided under the terms of the Company’s Stock Incentive Plan
and the terms of the specific grants made to you as set forth on the applicable
stock option certificates.

 

- 3 -



--------------------------------------------------------------------------------

7. Life Insurance: You shall have such rights with regard to any “Split Dollar
Policy” (as that term is defined in the Company’s Executive Deferred
Compensation Plan) in which you are the named insured as are provided for
pursuant to the terms of such plan.

8. Accrued Vacation: You will be paid for all accrued but unused vacation. You
understand that you are entitled to this payment regardless of whether you sign
this Agreement.

9. Unemployment Insurance: While the Company will not oppose a claim by you for
unemployment insurance benefits, you must understand that the State Department
of Labor (“DOL”), not the Company, determines whether you are eligible to
receive benefits and that you cannot raise any claim against the Company because
of information that is provided to the DOL.

10. Reimbursement of Business Expenses: You agree to submit, within thirty
(30) days following your Termination Date, appropriate documentation of all
authorized business expenses incurred in connection with your performance of
duties for the Company, and the Company will reimburse you in accordance with
Company policy. You should submit such documentation to John Pershing at the
address set forth in paragraph 29 below.

11. References: You should direct all reference inquiries to John Pershing,
Executive Vice President, Human Resources.

12. Transition: Until your Termination Date, you agree to continue to perform
your duties in a professional manner and to cooperate in the orderly and smooth
transition of your job responsibilities. After your Termination Date, you agree
that you will be available, upon reasonable notice, to respond to questions and
provide assistance to the Company regarding any unfinished business, including
but not limited to cooperating with the Company with respect to any litigation
that may arise relating to matters on which you worked during your employment.

13. No Other Payments: You understand and agree that absent this Agreement, you
would not otherwise be entitled to the consideration specified in this
Agreement. Further, by signing this Agreement, you agree that you are not
entitled to any payments and/or benefits that are not specifically listed in
this Agreement, including but not limited to benefits under The Dress Barn, Inc.
Executive Severance Plan and/or the April 16, 2010 letter between you and The
Dress Barn, Inc. relating thereto, the Management Incentive Plan (also known as
the Cash Incentive Bonus Plan) and/or any other bonus payment plans, the Stock
Incentive Plan, and the Long Term Incentive Plan. You will, however, be entitled
to such benefits as are provided for under the Company’s tax qualified
retirement plans and non-qualified plans in which you have a vested right, such
as the Company’s 401(k) plan and Executive Retirement Plan. You further agree
and acknowledge that upon the Company’s providing the payments and other
benefits set forth in this Agreement, the Company has paid you in full any and
all monies owed to you in connection with your

 

- 4 -



--------------------------------------------------------------------------------

employment with the Company and separation from employment, including but not
limited to payment for all services performed on behalf of the Company and any
amounts that may otherwise have been payable to you in the nature of severance,
except as otherwise specifically stated in this Agreement.

14. General Release of All Claims: In exchange for the Company’s payments and
other consideration as set forth in this Agreement, you release Ascena Retail
Group, Inc., and each of its subsidiaries, affiliates, predecessors, successors,
assigns, officers, directors, trustees, employees and agents (hereinafter
collectively referred to as “Releasees”) from any and all claims that may
legally be waived by private agreement, known or unknown, including but not
limited to those related to your employment, your separation from employment or
otherwise, from the beginning of time through the date that you sign this
Agreement, except as otherwise specifically stated in this Agreement.

You understand and agree that you are releasing Releasees from any and all
claims that may legally be waived by private agreement, including but not
limited to claims for breach of contract, personal injury, wages, benefits,
defamation, wrongful discharge, and any and all claims based on any oral or
written agreements or promises, whether arising under statute (including, but
not limited to, claims arising under the Employee Retirement Income Security Act
of 1974, the Equal Pay Act, the Family and Medical Leave Act, the New York State
Labor Law, the New York State Whistleblower Statute, and any other federal,
state, local or foreign laws or regulations), contract (express or implied),
constitutional provision, common law, tort, public policy or otherwise, from the
beginning of time through the date that you sign this Agreement.

You understand and agree that you are also releasing Releasees from any and all
claims that may legally be waived by private agreement, including but not
limited to claims for retaliation, and claims for discrimination or harassment
in employment on the basis of race, color, creed, religion, age, national
origin, alienage or citizenship, gender, sexual orientation, disability, genetic
information, marital status, veteran’s status and any other protected grounds,
including, but not limited to, any and all rights and claims you may have
arising under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, the New York
State Human Rights Law, and any other federal, state, local or foreign laws or
regulations, from the beginning of time through the date that you sign this
Agreement.

15. No Claims Filed: Except as otherwise stated below, you agree and covenant
not to file any suit, complaint, claim, grievance or demand for arbitration
against any of Releasees, either individually or as a member of a class in any
class or collective action, in any court or other forum with regard to any
claim, demand, liability or obligation arising out of your employment with the
Company and/or separation from employment. You further represent that no claims,
complaints or other proceedings are pending in any court or other forum relating
directly or indirectly to your employment with the Company and/or separation
from employment. You understand that nothing in this Agreement shall be
construed to prohibit you from filing a charge with, or participating in any
investigation or proceeding conducted by, the National Labor Relations Board,
Equal Employment Opportunity Commission, and/or any federal, state, local or
foreign agency charged with the enforcement of any

 

- 5 -



--------------------------------------------------------------------------------

employment laws, although by signing this Agreement, you understand that you are
waiving your right to receive individual relief based on claims asserted in such
a charge or complaint, except where such a waiver is prohibited. You understand
that your release of claims as contained in the Agreement does not extend to any
rights you may have under the Fair Labor Standards Act, and/or or under any laws
governing the filing of claims for unemployment and/or workers’ compensation
benefits. You further understand that nothing herein shall be construed to
prohibit you from challenging: (a) the Company’s failure to comply with its
promises to make payments and provide benefits under this Agreement; (b) your
right to any vested benefits to which you are entitled; and/or (c) the knowing
and voluntary nature of your release of claims under the Age Discrimination in
Employment Act of 1967.

16. Confidential Information:

 

  (a) You agree that you shall not disclose any confidential or proprietary
information you learned or acquired while employed by the Company, including,
but not limited to, personnel and compensation information; financial
information and data; technical data and information; programmatic and
operational information; customer identities and information; marketing plans,
data and information; business information; strategy and program-specific
research; information related to the Company’s computer and/or communications
systems; and/or information the nature of which would commonly be reasonably
understood to be confidential (hereinafter referred to collectively as
“Confidential Information”), except as required by law. You further promise that
you shall not directly or indirectly use, disclose, reproduce, sell, retain,
remove from the premises, make available to any other person or entity, or use
for your own or for any other person or entity’s benefit, any portion of the
Confidential Information. You also promise that you shall not use any such
Confidential Information to damage the Company, its interests or its clients, or
any other person or entity with whom the Company does business; and

 

  (b) By signing below, you represent that you shall: (i) on or before your
Termination Date return to the Company any and all Confidential Information and
all other materials, documents or property belonging to the Company or any of
its affiliated entities, and any and all copies thereof, whether in hard copy or
electronic form, which were in your possession or under your control, including
without limitation files, documents, lists, records, manuals, reports, software
and hardware, laptops, printers, computers, cell phone, blackberry or other PDA,
keys, equipment, identification cards, access card, credit cards, mailing lists,
rolodexes, personnel information, electronic information and files, computer
print-outs, and computer disks and tapes, (ii) not retain any copies of any
Confidential Information and/or any other materials, documents or property
belonging to Releasees, and (iii) permanently delete all Confidential
Information from your home and/or personal computer drives and from any other
personal electronic, digital or magnetic storage devices.

 

- 6 -



--------------------------------------------------------------------------------

17. [INTENTIONALLY OMITTED]

18. No Negative Statements: You agree not to make, directly or indirectly, to
any person or entity, including but not limited to the Company’s past and/or
present employees, Board of Directors, and/or the press, any negative or
disparaging oral or written statements about, or do anything which damages, any
of the Releasees, or its or their services, good will, reputation or financial
status, or which damages it or them in any of its or their business
relationships. Nothing in this paragraph shall preclude you from testifying
honestly if required by law to testify in any legal proceeding or governmental
investigation.

19. Restrictive Covenants: For a period of twenty-four (24) months after your
Termination, you agree that you shall not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, recruit or
hire, or attempt to recruit or hire, any associate of any of the Releasees, or
otherwise solicit, aid, induce or attempt to influence any associate to leave
the employment of any of the Releasees.

20. Breach of Agreement: You acknowledge that the Company would be irreparably
injured by a violation by you of paragraphs 16, 18 and/or 19, and you agree that
in the event of any such breach or threatened breach, the Company shall, in
addition to any other remedies available to it, be entitled to: (i) a temporary
restraining order and/or preliminary and/or permanent injunction, or other
equivalent relief, restraining you from any actual or threatened breach of
paragraphs 16, 18 and/or 19, and (ii) discontinue making any further payments
under this Agreement, and recover the amounts paid to you pursuant to paragraph
2(a), as well as damages, attorneys’ fees and other costs incurred by the
Company in obtaining such relief.

21. Nonadmission of Wrongdoing: By entering into this Agreement, neither you nor
any of the Releasees admit any wrongdoing or violation of law.

22. Changes to the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by you and either the Company’s President and
CEO, or the Executive Vice President of Human Resources.

23. Applicable Law; Consent to Jurisdiction: This Agreement shall be
interpreted, enforced and governed under the laws of the State of New York. You
and the Company consent to the jurisdiction of the courts of the State of New
York and/or the federal district courts of the Southern District of New York,
for the purpose of resolving all issues of law, equity, and/or fact arising out
of or in connection with this Agreement. Any action involving claims of a breach
of this Agreement shall be brought in such courts exclusively. Each party
consents to personal jurisdiction over such party in the state and/or federal
courts of New York and hereby waives any defense of lack of personal
jurisdiction. Venue, for the purpose of all such suits, shall be in New York
County, State of New York, exclusively.

24. Supplemental Release: On or after, but not before, your Termination Date,
you must sign the attached Supplemental Release and return it to John Pershing,
Executive Vice President of Human Resources, or his designee, Ascena Retail
Group, Inc., 30 Dunnigan Drive, Suffern, NY 10901.

 

- 7 -



--------------------------------------------------------------------------------

25. Severability: You agree that in the event that any provision of this
Agreement is judicially declared to be invalid or unenforceable, only such
provision or provisions shall be invalid or unenforceable without invalidating
or rendering unenforceable the remaining provisions hereof, which shall remain
in full force and effect to the fullest extent permitted by law.

26. Entire Agreement: This Agreement contains the entire agreement between you
and the Company and supersedes and replaces any prior agreements or
understandings between you and the Company, whether written or oral, including
but not limited to The Dress Barn, Inc. Executive Severance Plan and the
April 16, 2010 letter between you and The Dress Barn, Inc. relating thereto,
which are hereby superseded, null and void.

27. Waiver: By signing this Agreement, you acknowledge that:

 

  (a) You have carefully read, and understand, this Agreement;

 

  (b) You have been given at least twenty-one (21) days to consider your rights
and obligations under this Agreement and to consult with an attorney and/or any
other advisors of your choice before signing this Agreement, and agree that
changes to this Agreement, whether material or immaterial, do not restart the
running of the twenty-one (21) day period;

 

  (c) By this paragraph of the Agreement, the Company advised you to consult
with an attorney and/or any other advisors of your choice before signing this
Agreement;

 

  (d) You understand that this Agreement is legally binding and by signing it
you give up certain rights;

 

  (e) You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;

 

  (f) You have not relied upon any representation, statement or omission made by
any of the Company’s agents, attorneys or representatives with regard to the
subject matter, basis or effect of this Agreement or otherwise, other than those
expressly stated in this Agreement;

 

  (g) You knowingly and voluntarily release Releasees from any and all claims
you may have, known or unknown, in exchange for the payments and other benefits
you have obtained by signing, and acknowledge that these payments and other
benefits are in addition to any benefit you would have otherwise received if you
did not sign this Agreement; and

 

  (h) This Agreement does not waive any rights or claims that may arise after
this Agreement is signed.

28. Return of Signed Agreement: You should sign and return this signed Agreement
to John Pershing, Executive Vice President of Human Resources, or his designee,
Ascena Retail Group, Inc., 30 Dunnigan Drive, Suffern, NY 10901, no later than
twenty-one (21) days after the date that you receive this Agreement. If you do
not return the signed Agreement to Mr. Pershing or his designee by that date,
this Agreement shall be deemed revoked, null, void and of no effect, and you
shall have no entitlement to pay, benefits or any consideration as set forth in
this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

29. Effective Date and Revocation Period: You have seven (7) days from the date
you sign this Agreement to change your mind and revoke this Agreement. If you do
not advise the Company in writing within seven (7) days that you have revoked
this Agreement, this Agreement shall be effective, enforceable and binding on
all Parties on the eighth (8th) day after you sign it. If you change your mind
and revoke this Agreement, you must send written notice of your decision to John
Pershing, Executive Vice President of Human Resources, or his designee, Ascena
Retail Group, Inc., 30 Dunnigan Drive, Suffern, NY 10901, so that he receives
your revocation no later than the eighth (8th) day after you originally signed
the Agreement. You should understand that the Company will not be required to
make the payments or provide the consideration set forth in this Agreement
unless this Agreement becomes effective.

 

Sincerely,

/s/ John Pershing

John Pershing Executive Vice President, Human Resources

Read, Accepted and Agreed:

 

/s/ Armand Correia

    

1/22/13

Armand Correia

     Date

 

STATE OF NEW YORK)      

  : ss.:   

COUNTY OF ROCKLAND)      

On the 22nd day of January, 2013 before me personally came Armand Correia, to me
known and known to me to be the individual described in, and who executed, the
foregoing Agreement, and duly acknowledged to me that he executed the same.

 

/s/ Gene Wexler     Notary Public           

GENE WEXLER

Notary Public, State of New York

No. O2WE6036419

Qualified in Westchester County

Commission Expires 1/24/14

 

- 9 -



--------------------------------------------------------------------------------

SUPPLEMENTAL RELEASE

In exchange for the payments and benefits described in the release agreement
dated January 18, 2013 (the “Agreement”), I release Ascena Retail Group, Inc.,
and each of its subsidiaries, affiliates, predecessors, successors, assigns,
officers, directors, trustees, employees and agents (hereinafter collectively
referred to as “Releasees”) from any and all claims that may legally be waived
by private agreement, known or unknown, including but not limited to those
related to my employment, my separation from employment or otherwise, from the
beginning of time through the date that I sign this Supplemental Release, except
as otherwise specifically stated in the Agreement or this Supplemental Release.

I understand and agree that I am releasing Releasees from any and all claims
that may legally be waived by private agreement, including but not limited to
claims for breach of contract, personal injury, wages, benefits, defamation,
wrongful discharge, and any and all claims based on any oral or written
agreements or promises, whether arising under statute (including, but not
limited to, claims arising under the Employee Retirement Income Security Act of
1974, the Equal Pay Act, the Family and Medical Leave Act, the New York State
Labor Law, the New York State Whistleblower Statute, and any other federal,
state, local or foreign laws or regulations), contract (express or implied),
constitutional provision, common law, tort, public policy or otherwise, from the
beginning of time through the date that I sign this Supplemental Release.

I understand and agree that I am also releasing Releasees from any and all
claims that may legally be waived by private agreement, including but not
limited to claims for retaliation, and claims for discrimination or harassment
in employment on the basis of race, color, creed, religion, age, national
origin, alienage or citizenship, gender, sexual orientation, disability, genetic
information, marital status, veteran’s status and any other protected grounds,
including, but not limited to, any and all rights and claims I may have arising
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, the New York State Human
Rights Law, and any other federal, state, local or foreign laws or regulations,
from the beginning of time through the date that I sign this Supplemental
Release.

Except as otherwise stated below, I agree and covenant not to file any suit,
complaint, claim, grievance or demand for arbitration against any of Releasees,
either individually or as a member of a class in any class or collective action,
in any court or other forum with regard to any claim, demand, liability or
obligation arising out of my employment with the Company and/or separation from
employment. I further represent that no claims, complaints or other proceedings
are pending in any court or other forum relating directly or indirectly to my
employment with the Company and/or separation from employment. I understand that
nothing in this Agreement shall be construed to prohibit me from filing a charge
with, or participating in any investigation or proceeding conducted by, the
National Labor Relations Board, Equal Employment Opportunity Commission, and/or
any federal, state, local or foreign agency charged with the enforcement of any
employment laws, although by signing this Supplemental Release, I understand
that I am waiving my right to receive individual relief based on claims asserted
in such a charge or complaint, except where such

 

- 10 -



--------------------------------------------------------------------------------

a waiver is prohibited. I understand that my release of claims as contained in
the Agreement does not extend to any rights I may have under the Fair Labor
Standards Act, or under any laws governing the filing of claims for unemployment
and/or workers’ compensation benefits. I further understand that nothing herein
shall be construed to prohibit me from challenging: (a) the Company’s failure to
comply with its promises to make payments and provide benefits under the
Agreement; (b) my right to any vested benefits to which I am entitled; and/or
(c) the knowing and voluntary nature of my release of claims under the Age
Discrimination in Employment Act of 1967.

I understand that I have seven (7) days from the date I sign this Supplemental
Release to change my mind and revoke this Supplemental Release. I understand
that if I do not advise the Company in writing within seven (7) days that I have
revoked this Supplemental Release, this Supplemental Release shall be effective,
enforceable and binding on all Parties on the eighth (8th) day after I sign it.
I further understand that if I change my mind and revoke this Supplemental
Release, I must send written notice of my decision to John Pershing, Executive
Vice President of Human Resources, or his designee, Ascena Retail Group, Inc.,
30 Dunniganth Drive, Suffern, NY 10901, so that he receives my revocation no
later than the eighth (8th) day after I originally signed this Supplemental
Release. I understand that the Company will not be required to make the payments
or provide the consideration set forth in the Agreement unless the Agreement,
including this Supplemental Release, becomes effective.

 

 

    

 

Armand Correia

    

Date

 

STATE OF                     )      

  : ss.:   

COUNTY OF                   )      

On the      day of             , 201     before me personally came Armand
Correia, to me known and known to me to be the individual described in, and who
executed, the foregoing Supplemental Release, and duly acknowledged to me that
he executed the same.

 

       Notary Public           

 

- 11 -